--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.10


 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 




December 20, 2006






Nevada Agency and Trust Company
50 West Liberty Street, Suite #880
Reno, Nevada 89501





RE: COBALIS CORPORATION


Ladies and Gentlemen:


 
Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) of even date herewith by and between Cobalis Corporation, a
Nevada corporation (the “Company”), and the Buyers set forth on Schedule I
attached thereto (collectively the “Buyers”). Pursuant to the Securities
Purchase Agreement, the Company shall sell to the Buyers, and the Buyers shall
purchase from the Company a Secured Convertible Debenture in the amount of
$2,500,000 (the “Closing Note”), a Secured Convertible Debenture in the amount
of $675,000 (the “Filing Note”), and a Secured Convertible Debenture in the
amount of $675,000 (the “Final Note”), (collectively, the “Debentures”) for a
total aggregate principal amount of Three Million Eight Hundred Fifty Dollars
($3,850,000), plus accrued interest, which are convertible into shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”), at the
Buyers discretion. The Company has also issued to the Buyer warrants to purchase
up to 6,640,602 shares of Common Stock, at the Buyer’s discretion (the
“Warrant”). These instructions relate to the following stock or proposed stock
issuances or transfers:
 
 

1.  
Shares of Common Stock to be issued to the Buyers upon conversion of the
Debentures (“Conversion Shares”) plus the shares of Common Stock to be issued to
the Buyers upon conversion of accrued interest and liquidated damages into
Common Stock (the “Interest Shares”).

 
 

2.  
Up to 6,640,602 shares of Common Stock to be issued to the Buyers upon exercise
of the Warrants (the “Warrant Shares”).

 
This letter shall serve as our irrevocable authorization and direction to The
Nevada Agency and Trust Company (the “Transfer Agent”) to do the following:
 
1

--------------------------------------------------------------------------------


 

1.  
Conversion Shares and Warrant Shares.

 
 

a.  
Instructions Applicable to Transfer Agent. With respect to the Conversion
Shares, Warrant Shares and the Interest Shares, the Transfer Agent shall issue
the Conversion Shares, Warrant Shares and the Interest Shares to the Buyers from
time to time upon delivery to the Transfer Agent of a properly completed and
duly executed Conversion Notice (the “Conversion Notice”) in the form attached
as Exhibit A to the Debentures, or a properly completed and duly executed
Exercise Notice (the “Exercise Notice”) in the form attached as Exhibit A to the
Warrant, delivered to the Transfer Agent (and a copy to the Company) by the
David Gonzalez, Esq. as escrow agent (the “Escrow Agent”) on behalf of the
Company together with payment of Transfer Agent’s transfer fee. Upon receipt of
a Conversion Notice or an Exercise Notice, the Transfer Agent shall within three
(3) Trading Days thereafter (i) issue and surrender to a common carrier for
overnight delivery to the address as specified in the Conversion Notice or the
Exercise Notice, a certificate, registered in the name of the Buyer or its
designees, for the number of shares of Common Stock to which the Buyer shall be
entitled as set forth in the Conversion Notice or Exercise Notice or (ii)
provided the Transfer Agent is then participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, upon the request of
the Buyers, credit such aggregate number of shares of Common Stock to which the
Buyers shall be entitled to the Buyer’s or their designees’ balance account with
DTC through its Deposit Withdrawal At Custodian (“DWAC”) system provided the
Buyer causes its bank or broker to initiate the DWAC transaction. For purposes
hereof “Trading Day” shall mean any day on which the Nasdaq Market is open for
customary trading.

 
 

b.  
The Company hereby confirms to the Transfer Agent and the Buyer that
certificates representing the Conversion Shares and the Warrant Shares shall not
bear any legend restricting transfer and should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company; provided that counsel to the Company delivers
(i) the Notice of Effectiveness set forth in Exhibit I attached hereto and (ii)
an opinion of counsel in the form set forth in Exhibit II attached hereto, and
that if the Conversion Shares, Warrant Shares and the Interest Shares are not
registered for sale under the Securities Act of 1933, as amended, then the
certificates for the Conversion Shares, Warrant Shares and Interest Shares shall
bear the following legend:

 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”
 
2

--------------------------------------------------------------------------------


 

c.  
In the event that counsel to the Company fails or refuses to render an opinion
as required by the terms of the Convertible Debenture or the Warrant to issue
the Conversion Shares or the Warrant Shares in accordance with the preceding
paragraph (either with or without restrictive legends, as applicable), then the
Company irrevocably and expressly authorizes counsel to the Buyer to render such
opinion. The Transfer Agent shall accept and be entitled to rely on such opinion
for the purposes of issuing the Conversion Shares.

 
 

d.  
Instructions Applicable to Escrow Agent. Upon the Escrow Agent’s receipt of a
properly completed Conversion Notice or Exercise Notice and the Aggregate
Exercise Price (as defined in the Warrant), the Escrow Agent shall, within one
(1) Trading Day thereafter, send to the Transfer Agent the Conversion Notice or
Exercise Notice as the case may be, which shall constitute an irrevocable
instruction to the Transfer Agent to process such Conversion Notice or Exercise
Notice in accordance with the terms of these instructions and shall send to
Transfer Agent payment of all transfer fees associated with the issuance of
Conversion Shares or the Warrant Shares pursuant to such Conversion Notice or
Exercise Notice as the case may be.

 
 

2.  
All Shares.

 
 

a.  
The Transfer Agent shall reserve for issuance to the Buyers a minimum of
10,583,737 shares authorized and unissued shares of Common Stock for issuance
upon conversion of the Debentures and exercise of the Warrants. Upon
notification of the approval by the stockholders of the Company of the increase
in the Company’s authorized Common Stock from 50,000,000 to 100,000,000, the
Transfer Agent shall reserve for issuance to the Buyers a minimum of an
additional 4,816263 shares of Common Stock for issuance upon conversion of the
Debentures and exercise of the Warrants. All such shares shall remain in reserve
with the Transfer Agent until the Buyers provides the Transfer Agent
instructions that the shares or any part of them shall be taken out of reserve
and shall no longer be subject to the terms of these instructions.

 
 

b.  
The Company hereby irrevocably appoints the Escrow Agent as a duly authorized
agent of the Company for the purposes of authorizing the Transfer Agent to
process issuances and transfers specifically contemplated herein.

 
 

c.  
The Transfer Agent shall rely exclusively on the Conversion Notice or the
Exercise Notice and shall have no liability for relying on such instructions.
Any Conversion Notice, \or Exercise Notice delivered hereunder shall constitute
an irrevocable instruction to the Transfer Agent to process such notice or
notices in accordance with the terms thereof. Such notice or notices may be
transmitted to the Transfer Agent by facsimile or any commercially reasonable
method.

 
3

--------------------------------------------------------------------------------


 

d.  
The Company hereby confirms to the Transfer Agent and the Buyers that no
instructions other than as contemplated herein will be given to Transfer Agent
by the Company with respect to the matters referenced herein. The Company hereby
authorizes the Transfer Agent, and the Transfer Agent shall be obligated, to
disregard any contrary instructions received by or on behalf of the Company.

 
 
Certain Notice Regarding the Escrow Agent. The Company and the Transfer Agent
hereby acknowledge that the Escrow Agent is general counsel to the Buyers, a
partner of the general partner of the Buyers and counsel to the Buyers in
connection with the transactions contemplated and referred herein. The Company
and the Transfer Agent agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated by or referred to herein, the Escrow Agent shall be
permitted to continue to represent the Buyers and neither the Company nor the
Transfer Agent will seek to disqualify such counsel.
 
 
The Company hereby agrees that it shall not replace the Transfer Agent as the
Company’s transfer agent without the prior written consent of the Buyers.
 
If Nevada Agency resigns as the transfer agent of the Company during the term of
this agreement, the Company shall provide notice of such resignation to the
Buyers thirty (30) business days prior to the effective date of such resignation
and the Company shall within five (5) days of such notice to the Buyers obtain a
suitable replacement transfer agent that will agree to be bound by the terms and
conditions of these Irrevocable Transfer Agent Instructions.
 
 The Company and the Transfer Agent hereby acknowledge and confirm that
complying with the terms of this Agreement does not and shall not prohibit the
Transfer Agent from satisfying any and all fiduciary responsibilities and duties
it may owe to the Company, nor shall the terms of this Agreement limit the
Company’s contractual, common law, or statutory duty to indemnify the Transfer
Agent as the Company’s agent.
 
 
The Company acknowledges that the Buyers are relying on the representations and
covenants made by the Company hereunder and are a material inducement to the
Buyers purchasing convertible debentures under the Securities Purchase
Agreement. The Company further acknowledges that without such representations
and covenants of the Company made hereunder, the Buyers would not purchase the
Debentures.
 
 
Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the
Buyers will be irreparably damaged and that damages at law would be an
inadequate remedy if these Irrevocable Transfer Agent Instructions were not
specifically enforced. Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, the Buyers shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions. Any action for
injunctive relief brought against Transfer Agent shall be brought in a court of
general jurisdiction in Washoe County, Nevada and in no other court or forum.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

4

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 

       
COMPANY:
   
Cobalis Corporation
 
   
   
    By:   /s/ Gerald Yakatan  

--------------------------------------------------------------------------------

Name: Gerald Yakatan
Title: Chief Executive Officer

 

       
   
   
    By:   /s/ David Gonzalez  

--------------------------------------------------------------------------------

David Gonzalez, Esq.

 
Nevada Agency and Trust Company


By:_________________________      
Name:_______________________
Title:________________________     

 
5

--------------------------------------------------------------------------------


 
 
SCHEDULE I
 
 
SCHEDULE OF BUYERS
 
Name
Signature
Address/Facsimile
Number of Buyers
Cornell Capital Partners, LP
By: Yorkville Advisors, LLC
101 Hudson Street - Suite 3700
 
Its: General Partner
Jersey City, NJ 07303
   
Facsimile:  (201) 985-8266
       
By: /s/ Mark Angelo    __     
   
Name: Mark Angelo
   
Its: Portfolio Manager
 










SCHEDULE I-1


--------------------------------------------------------------------------------


 
 
EXHIBIT I
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 


_________, 200_


________




Attention: 


RE: COBALIS CORPORATION


Ladies and Gentlemen:


We are counsel to Cobalis Corporation, (the “Company”), and have represented the
Company in connection with that certain Securities Purchase Agreement, dated as
of ________________ ____, 200_ (the “Securities Purchase Agreement”), entered
into by and among the Company and the Buyers set forth on Schedule I attached
thereto (collectively the “Buyers”) pursuant to which the Company has agreed to
sell to the Buyers up to Three Million Eight Hundred Fifty Dollars ($3,850,000)
of secured convertible debentures, which shall be convertible into shares (the
“Conversion Shares”) of the Company’s common stock, par value $.001 per share
(the “Common Stock”), in accordance with the terms of the Securities Purchase
Agreement. Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement, dated as of ______________ ___,
200_, with the Buyers (the “Investor Registration Rights Agreement”) pursuant to
which the Company agreed, among other things, to register the Conversion Shares
under the Securities Act of 1933, as amended (the “1933 Act”). In connection
with the Company’s obligations under the Securities Purchase Agreement and the
Registration Rights Agreement, on _______, 200_, the Company filed a
Registration Statement (File No. ___-_________) (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) relating to the sale of
the Conversion Shares.
 
In connection with the foregoing, we advise the Transfer Agent that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at ____ P.M.
on __________, 200_ and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Conversion Shares are available for sale under
the 1933 Act pursuant to the Registration Statement.
 
The Buyers has confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Conversion Shares.
 

      Very truly yours,                    
By: 
/s/     

--------------------------------------------------------------------------------


 

EXHIBIT I-1


--------------------------------------------------------------------------------




 
EXHIBIT II
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF OPINION
 


________________ 200_


VIA FACSIMILE AND REGULAR MAIL


________




Attention: 


RE: COBALIS CORPORATION


Ladies and Gentlemen:
 
We have acted as special counsel to Cobalis Corporation (the “Company”), in
connection with the registration of ___________shares (the “Shares”) of its
common stock with the Securities and Exchange Commission (the “SEC”). We have
not acted as your counsel. This opinion is given at the request and with the
consent of the Company.
 
In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on _________ ___, 200_. The Company filed the
Registration Statement on behalf of certain selling stockholders (the “Selling
Stockholders”). This opinion relates solely to the Selling Shareholders listed
on Exhibit “A” hereto and number of Shares set forth opposite such Selling
Stockholders’ names. The SEC declared the Registration Statement effective on
__________ ___, 200_.
 
We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as amended.
Information regarding the Shares to be sold by the Selling Shareholders is
contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference. This opinion
does not relate to the issuance of the Shares to the Selling Stockholders. The
opinions set forth herein relate solely to the sale or transfer by the Selling
Stockholders pursuant to the Registration Statement under the Federal laws of
the United States of America. We do not express any opinion concerning any law
of any state or other jurisdiction.
 
In rendering this opinion we have relied upon the accuracy of the foregoing
statements.
 
Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and that ________ may remove the restrictive legends contained on the
Shares. This opinion relates solely to the number of Shares set forth opposite
the Selling Stockholders listed on Exhibit “A” hereto.
 
This opinion is furnished to Transfer Agent specifically in connection with the
sale or transfer of the Shares, and solely for your information and benefit.
This letter may not be relied upon by Transfer Agent in any other connection,
and it may not be relied upon by any other person or entity for any purpose
without our prior written consent. This opinion may not be assigned, quoted or
used without our prior written consent. The opinions set forth herein are
rendered as of the date hereof and we will not supplement this opinion with
respect to changes in the law or factual matters subsequent to the date hereof.
 

      Very truly yours,                    
By: 
/s/     

--------------------------------------------------------------------------------


 

EXHIBIT II


--------------------------------------------------------------------------------



 
EXHIBIT A
 
(LIST OF SELLING STOCKHOLDERS)
 


Name:
No. of Shares:
                                   




EXHIBIT A